Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl J. Pellegrini (Registration No. 40,766) on 14 July 2022.

The application has been amended as follows: 
In the claims:
In claim 5, line 12, before “second document image”, change “a” to --the--. 
In claim 9, line 2, before “characters”, insert --the--.
In claim 9, line 3, before “number”, delete “the”.
In claim 10, line 3, before “candidates”, delete “the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the closest prior art of record, namely, CHEN Shuo et al. (WO 2017/214073 A1) does not disclose, teach or suggests, detect a character string of a first item in a first document image for recognition target, based on a feature value of an item included in the first document image among feature values, the feature values being recorded in advance based on a result of learning by using a plurality of document images, the feature values indicating features of attributes of characters included in the character string of the item for each item in the plurality of document images; and output the first document image, a second document image and information regarding a correspondence relation indicating the item that is the same between the first document image and the second document image, wherein the second document image is a recognition result of the first document image, as recited in amended independent claim 1.
Claims 7-11 are allowable because they are dependent on claim 1 above.
Claims 5 and 6 contain similar limitations and are therefore allowable for similar reasons, as stated and discussed above, in claim 1 above.
Furthermore, claims 1 and 5-11 are allowable for the reasons stated and discussed in applicant remarks, dated July 5, 2022, in pages 6-9.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083. The examiner can normally be reached Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/           Primary Examiner, Art Unit 2677